  Case 3:20-cv-00724-JAG Document 30 Filed 01/28/21 Page 1 of 3 PageID# 449




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

 WSOU INVESTMENTS, LLC d/b/a                     §
 BRAZOS LICENSING AND                            §   Civil Action No.: 3:20-cv-00724-JAG
 DEVELOPMENT,                                    §
                                                 §
                 Plaintiff,                      §
                                                 §
 v.                                              §
                                                 §
 F5 NETWORKS, INC.,                              §
                                                 §
                 Defendant.



      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff WSOU Investments,

LLC d/b/a Brazos Licensing and Development (“WSOU”) hereby dismisses this action without

prejudice. Defendant has not yet answered the Complaint or moved for summary judgment.
 Case 3:20-cv-00724-JAG Document 30 Filed 01/28/21 Page 2 of 3 PageID# 450




Dated: January 28, 2021
                                         By: /s/ Isaac P. Rabicoff
                                              Isaac Philip Rabicoff
                                              isaac@rabilaw.com
                                              RABICOFF LAW LLC
                                              5680 King Centre Dr., Suite 654
                                              Alexandria, VA 22315
                                              Telephone: (773) 669-4590

                                              Jonathan K. Waldrop (CA Bar No. 297903)
                                              (Admitted pro hac vice)
                                              jwaldrop@kasowitz.com
                                              Darcy L. Jones (CA Bar No. 309474)
                                              (Admitted pro hac vice)
                                              djones@kasowitz.com
                                              Marcus A. Barber (CA Bar No. 307361)
                                              (Admitted pro hac vice)
                                              mbarber@kasowitz.com
                                              John W. Downing (CA Bar No. 252850)
                                              (Admitted pro hac vice)
                                              jdowning@kasowitz.com
                                              Heather S. Kim (CA Bar No. 277686)
                                              (Admitted pro hac vice)
                                              hkim@kasowitz.com
                                              Jack Shaw (CA Bar No. 309382)
                                              (Admitted pro hac vice)
                                              jshaw@kasowitz.com
                                              ThucMinh Nguyen (CA Bar No. 304382)
                                              (Admitted pro hac vice)
                                              tnguyen@kasowitz.com
                                              KASOWITZ BENSON TORRES LLP
                                              333 Twin Dolphin Drive, Suite 200
                                              Redwood Shores, California 94065
                                              Telephone: (650) 453-5170
                                              Facsimile: (650) 453-5171

                                              Paul G. Williams (GA Bar No. 764925)
                                              (Admitted pro hac vice)
                                              pwilliams@kasowitz.com
                                              KASOWITZ BENSON TORRES LLP
                                              1230 Peachtree Street N.E., Suite 2445
                                              Atlanta, Georgia 30309
                                              Telephone: (404) 260-6080
                                              Facsimile: (404) 260-6081

                                              Attorneys for Plaintiff
                                              WSOU INVESTMENTS, LLC d/b/a
                                              BRAZOS LICENSING AND
                                              DEVELOPMENT




                                     2
  Case 3:20-cv-00724-JAG Document 30 Filed 01/28/21 Page 3 of 3 PageID# 451




                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2021, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.

                                               /s/ Isaac P. Rabicoff
                                               Isaac Philip Rabicoff




                                                   3
